Citation Nr: 9930054	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  98-04 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Naval Reserve from 
November 1971 to March 1972.  

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board) through the submission of 
a notice of disagreement in January 1998.  The veteran 
perfected his appeal by submitting a VA Form 9 in March 1998.  

The Board notes that in July 1998, the veteran testified at 
the RO before a RO hearing officer, and indicated that his 
hearing loss symptomatology included ringing in his ears.  
[July 1998 RO hearing transcript (Tr.) p. 4.]  Given the 
context of that statement, the Board construes the statement 
to be a claim of entitlement to service connection for 
tinnitus.  The RO has not adjudicated this matter in the 
first instance.  Thus, this matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Decreased bilateral hearing acuity was shown at entrance 
into active service.

3.  During active service, the veteran served as a fireman's 
apprentice, an occupation that likely exposed him to 
significant engine noise.

4.  Although there is no medical evidence generated during 
his active duty to reflect that his hearing loss underwent a 
permanent increase in severity during service, there is 
competent medical evidence indicating that there is a nexus 
between the veteran's in-service noise exposure and his 
current hearing loss disability.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In this case, the veteran had service in the Naval Reserve 
for over four months, beginning in November 1971.  During 
that time, he was rated as a fireman's apprentice, as 
reflected by his DD-214N and his service medical records.  
The service medical records also include the report of the 
entrance examination, which reflects that on audiologic 
examination, pure tone thresholds, in decibels converted to 
ISO units, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
30
60
-
LEFT
35
20
30
50
-

Speech audiometry is not available from this examination.  
His ears were normal on physical examination.  A February 
1972 notation reflects that he was examined and found 
physically qualified to transfer.  The veteran separated from 
active duty in March 1972.  No separation examination appears 
of record.

The veteran's service medical records also include certain 
reports of annual physical examinations, conducted in 
conjunction with his Reserve duty.  Reports of such annual 
examination, dated in January 1974 and November 1975, reflect 
that on each of those occasions, the veteran could hear a 
whispered voice, in each ear, from a distance of fifteen 
feet.  

VA outpatient treatment records, dated in September 1997, 
reflect the veteran's complaints of hearing loss, as well his 
reported history of loud noise exposure when working in an 
engine room without hearing protection.  The corresponding 
report of VA audiometric examination, dated that same day, 
reflects that pure tone thresholds for the veteran's hearing, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
55
80
LEFT
25
20
25
50
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was high frequency sensorineural hearing loss.

A March 1998 letter from Robert M. Clayton, M.D., a private 
physician, reflects Dr. Clayton's opinion that the veteran 
has bilateral sensorineural hearing loss of a moderate degree 
in the high frequencies.  Dr. Clayton also opined that engine 
room noise and influenza could have "adversely affected" 
the veteran's hearing.  

VA outpatient records dated in December 1998, reflect the 
veteran's complaints of hearing loss "for a long time" and 
his history of noise exposure.  The corresponding report of 
VA audiological evaluation, dated that same day, reflects 
that pure tone thresholds for the veteran's hearing, in 
decibels, were as follows: 







HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
85
LEFT
25
20
30
55
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was severe bilateral sensorineural hearing 
loss.  

A note from the veteran's VA treating physician, dated in 
January 1999, reflects that the veteran had reported having 
served in an engine room during his military service, from 
1971 to 1977.  The physician noted the veteran's report of 
having been exposed to loud noise in that environment for 
prolonged stretches of time.  The physician noted that the 
veteran's audiometric studies suggest a profound high 
frequency sensorineural hearing loss, indicative of hearing 
damage secondary to loud noise exposure.  The physician 
opined that it is at least as likely as not that the 
veteran's hearing loss "is related to" his noise exposure 
in service.  

Analysis

The veteran contends that he has bilateral hearing loss due, 
at least in part, to either exposure to engine noise during 
service, or an in-service bout of influenza, or both.  

In this regard, the Board notes that service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by a veteran's active service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Under 
the provisions of 38 C.F.R. § 3.385, impaired hearing is 
considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Clearly, the post-service audiometry results establish that 
the veteran currently has hearing loss recognized as a 
disability for VA purposes.  Id.  Therefore, the question 
before the Board is whether the record presents a basis for 
attributing the veteran's current hearing loss disability to 
service.

As indicated above, hearing loss disability also was shown at 
entrance into active duty.  The Board finds that the reported 
audi0metry results credibly reflect that the veteran had a 
hearing loss prior to service.  While the veteran has 
asserted that he did not notice any problem with his hearing 
prior to service [Tr. p. 5], this statement, alone, is 
insufficient to rebut the clear audiometry results elicited 
at service entry.  Thus, as regards hearing loss, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998); Verdon v. 
Brown, 8 Vet. App.  529, 535 (1996).  Hence, service 
connection may be established only if it is shown that the 
veteran's hearing loss disability was aggravated (i.e., 
permanently worsened) by his service.  See 38 U.S.C.A. 
§§ 1110, 1153; 38 C.F.R. § 3.304(b).  

Unfortunately, the record lacks a report of audiologic 
examination reflecting the severity of the veteran's hearing 
loss at the time of his separation from service, so the Board 
is unable to compare the degree of hearing loss at entry into 
active duty with the degree of hearing loss on separation 
from active duty.  

However, the record does indicate that the veteran likely was 
exposed to significant noise in service. His service medical 
records, DD-214N; and competent assertions by the veteran, an 
individual who served with him, and the veteran's family 
members credibly tend to show that during active duty, the 
veteran was a fireman's apprentice, and was subjected to loud 
noise during service.  It is also significant that there is 
no specific evidence of any acoustic trauma or significant 
noise exposure post-service.

Furthermore, the record presents a medical basis for 
attributing the veteran's current hearing loss, at least in 
part, to noise exposure.  Significantly, his VA treating 
physician opined that it is at least as likely as not that 
the veteran's current hearing loss "is related to" his 
noise exposure in service.  The Board finds that such 
statement, indicating the likely existence of some medical 
relationship between the veteran's current hearing loss and 
his in-service noise exposure, is probative of the question 
of whether in-service aggravation of the veteran's hearing 
loss disability, in fact, occurred, notwithstanding that the 
VA medical opinion was generated after the veteran's active 
duty.  It is also significant that the VA physician explained 
why current audiometric data is suggestive of hearing loss 
"secondary to loud noise exposure."  See, e.g., Savage v. 
Gober, 10 Vet. App. 489, 496-97 (1997), and cases cited 
therein.  The VA physician's opinion is consistent with Dr. 
Clayton's opinion that noise could have "adversely 
affected" the veteran's hearing (although Dr. Clayton makes 
no specific reference to the veteran's military service, this 
is presumed, by inference, since there is no other evidence 
of noise exposure of record).  The Board acknowledges that 
there is no specific medical opinion that any pre-existing 
hearing loss underwent a permanent increase in severity in, 
or as a result of service; however, there is likewise no 
opinion to the contrary.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances presented 
above, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
hearing loss is warranted.  Id. 


ORDER

Service connection for bilateral hearing loss is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

